Citation Nr: 1236296	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from May 1965 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Historically, in August 2007 the Veteran filed a claim for service connection for tinnitus.  An opinion by a VA examiner in September 2007 linked the tinnitus, as well as hearing loss in the "left" ear to military service.  That examination revealed threshold levels in the right ear of 50 decibels at 3,000 and 4,000 Hertz.  See 38 C.F.R. § 3.385.  However, the September 2007 VA examiner did not render an opinion as to whether hearing loss in the right ear was related to military service.  

A November 2007 rating decision granted service connection for tinnitus and assigned an initial 10 percent disability rating effective August 9, 2007.  Also, the RO inferred a claim for service connection for hearing loss of the left ear which was granted with an initial noncompensable evaluation assigned effective September 7, 2007 (date of VA examination).  The Veteran was notified of that decision by RO letter dated November 12, 2007, but he did not initiate an appeal by filing a notice of disagreement (NOD).  An appeal consists of a timely filed NOD in writing and, after a statement of the case (SOC) has been furnished, it is perfected by a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2011).  

An August 2008 rating decision confirmed and continued the noncompensable rating for service-connected hearing loss of the left ear.  Also, service connection for hearing loss of the right ear was denied.  The Veteran was notified of that decision by RO letter dated August 11, 2008, but he did not initiate an appeal by filing a notice of disagreement (NOD).  

A January 2009 rating decision granted service connection for a "right ear sensorineural hearing loss" and assigned an initial noncompensable rating effective September 7, 2007.  That rating decision stated that "[t]he previous denial of service connection for left ear hearing loss is confirmed and continued."  

In the January 2009 rating decision it was stated that 

[A] review of the cited evidence shows that there was a typographical error within your VA audio examination dated September 7, 2007, which associated your left ear hearing loss to active duty service.  The right ear had impairment during active duty service, not the left.  We have corrected your rating to reflect this typographical error.  In other words, you are service-connected for right ear hearing loss only.  The VA rating activity has also carefully reviewed and considered all of the cited evidence and concludes that your right ear hearing loss is associated with active duty service.

With respect to hearing loss in the left ear, the January 2009 rating decision stated: 

The claim for service connection for left ear hearing loss is considered reopened.  However, the evidence continues to show this condition was not incurred in or aggravated by military service.

The Veteran was notified of the January 2009 rating decision by RO letter dated January 12, 2009.  

The Veteran's NOD was received later in January 2009 as to the reported denial of service connection for hearing loss of the left ear.  An SOC was issued in July 2009 addressing service connection for hearing loss in the left ear, and the appeal was perfected by filing VA Form 9 (Appeal to the Board) later in July 2009.  

The January 2009 rating decision's reference to reopening of the claim for service connection for hearing loss is an apparent reference to the August 2008 RO denial of service connection for "right ear hearing loss."  

An unappealed rating decision becomes final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  A claim will be reopened and re-adjudicated on the merits only if new and material evidence is presented.  38 U.S.C.A. § 5108.  

Here, the January 2009 NOD was received within one year of the August 2008 rating decision and, moreover, that rating decision did not deny service connection for hearing loss on the left ear but, at least facially, granted service connection for hearing loss in the left ear.  Thus, the August 2008 rating decision never became final because (1) it did not deny service connection for hearing loss in the left ear, and (2) the January 2009 NOD was within one year of notification of the August 2008 rating decision.

Accordingly, in light of the defect in the earlier rating action noted above and in the spirit of fair process, the adjudication of the claim for service connection for hearing loss of the left ear must be considered on a de novo basis.  


FINDINGS OF FACT

Hearing loss of the left ear did not originate during service or for many years thereafter and is not related to any event that occurred during military service.  


CONCLUSION OF LAW

Hearing loss of the left ear was not incurred in or aggravated during service nor may a sensorineural hearing loss of the left ear be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice was intended to be provided prior to the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claimant was provided with pre-adjudication VCAA notice by letter, dated in May 2008, notifying him of the evidence needed to substantiate service connection claim, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a claim for service connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  

The Veteran's service treatment records (STRs) have been obtained.  The Veteran's VA treatment records are on file.  Private treatment records have been obtained but do not relate to hearing loss, and he has not alleged that he received any postservice private treatment for hearing loss.  Also, in 2002, the Veteran was provided a copy of his entire claim file.  

Medical records relating to the Veteran's award of Social Security Administration (SSA) disability benefits are on file.  

The Veteran has been afforded two official examinations in conjunction with the claim for service connection for hearing loss in the left ear.  The claim file was reviewed prior to the rending medical nexus opinions by that examiner.  See 38 U.S.C.A. § 5103A (a)(1) (West 2002 & Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006); and 38 C.F.R. § 3.159(c)(4)(i) (2011).  

The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation or any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

Audiometric testing in 1964, prior to active service, revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
30 (45)
30 (40)
20 (30)
20 (30)
10 (15)
Left Ear
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  

Audiometric testing on examination for entrance into service in May 1965 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0 (15)
10 (20)
10 (20)
0 (-10)
-10 (-5)
Left Ear
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

In August 1967 it was noted that the Veteran was a truck driver.  

Audiometric testing on examination for separation from service in February 1968 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0 (15)
0 (10)
0 (10)
15 (25)
15 (20)
Left Ear
0 (15)
0 (10)
5 (15)
15 (25)
15 (20)

In an adjunct medical history questionnaire the Veteran reported not having or having had hearing loss.  

In the Veteran's original 1973 claim for service connection he did not claim service connection for hearing loss. 

On VA general medical examination in July 1973 it was reported that no hearing loss was noted.  

On VA orthopedic examination in 2003 it was noted that the Veteran had been a parts specialist in a motor pool and had not served in Vietnam.  After service he had worked for 6 months in a factory, and had then bought and sold cars.  He had also worked operating dump trucks and end loaders.  He continued to drive a truck at work.  

The Veteran's claim for service connection for bilateral tinnitus was received in August 2007.  

On official audiometric testing on examination on September 7, 2007, revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
15
20
50
50
Left Ear
5
10
45
55
50

His discrimination ability was 92 percent in each ear.  The Veteran reported that he had sought treatment during service for tinnitus but was told that nothing could be done for him.  He felt that his hearing might be satisfactory but his family felt he had a hearing loss.  During service he had been a parts specialist in a motor pool but had really worked on vehicles.  There had been a lot of noise in the garage from air compressors and chisels.  He had used hearing protection when on a rifle range.  While in basic training, someone had thrown a grenade close to him, which had hurt his ear.  After service he had worked in a production factory for 7 to 8 years and also on a car lot.  For the Department of Highway he had driven a truck but had no significant noise exposure.  

The examiner reported that the Veteran had normal hearing in the right hear through 2,000 Hertz with a moderate to moderately severe sensorineural hearing loss from 3,000 to 8,000 Hertz.  In the left ear he had normal hearing through 1,500 Hertz with a moderate to moderately severe sensorineural hearing loss from 2,000 to 8, 000 Hertz.  Word recognition scores were 92 percent in each ear with both ears been considered excellent.  Impedance audiometry was indicative of normal middle ear functioning in both ears.  

The claim file was reviewed.  The induction audiogram in May 1965 revealed hearing was completely within normal limits in each ear.  At separation in February 1968 he had normal hearing in the right ear except for a 35 decibels loss at 6,000 Hertz only.  As to the left ear, hearing was within normal limits.  A VA examination with a primary care physician in June 2007 noted a history of ringing in the Veteran's ears which had been going on for years.  The separation audiometric testing revealed a difference in hearing from enlistment in the left ear only at 6,000 Hertz.  The hearing in the right ear was normal at separation.  There was nothing in the claim file regarding tinnitus except for the recent VA examination in June 2007.  

The examiner further stated that hearing loss in the left ear was initiated by military noise exposure because separation examination revealed the change from enlistment, mainly at 6,000 Hertz.  It was at least as likely as not that tinnitus was initiated by military noise exposure, because the Veteran reported it began in boot camp.  

In June 2008 the Veteran's daughter stated that it had been her personal observation that the Veteran had an increased hearing loss.  He had to increase the volume of T.V. and radio way beyond normal listening volume.  Quite frequently during a conversation a person had to repeat what was said because he could not hear what was said.  He constantly complained of a ringing in his ear.  

VAOPT records show that in September 2008 the Veteran was given a hearing aid for each ear.  

Official audiometric testing on examination in December 2008 (by the same examiner that conducted the official September 2007 examination) revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
15
20
60
50
Left Ear
5
10
45
60
50

His discrimination ability was 92 percent in each ear.  The Veteran reported that during service he had been a parts specialist in a motor pool but had not worked on vehicles.  There had been a lot of noise in the garage from air compressors and chisels.  He had used hearing protection when on a rifle range.  While in basic training, someone had thrown a grenade close to him, which had hurt his ears.  

The examiner reported that the Veteran had normal hearing in the right ear through 2,000 Hertz with a moderate to moderately severe sensorineural hearing loss above 2,000 Hertz.  In the left ear he had normal hearing through 1,500 Hertz with a moderate to moderately severe sensorineural hearing loss above 1,500 Hertz.  Word recognition scores were 92 percent in each ear with both ears been considered excellent.  Impedance audiometry was indicative of normal middle ear functioning in both ears.  

The examiner reviewed the claim file and reported that the enlistment screening in May 1965 revealed normal hearing, bilaterally.  The February 1968 separation audiogram showed a 35 decibel loss at 6,000 Hertz only in the right ear.  The left ear showed normal hearing at all frequencies.  Based on the enlistment and separation audiograms, the Veteran's current right ear hearing loss was initiated by military noise exposure because there was a loss at 6,000 Hertz at separation that was not present at enlistment in the right ear.  The left ear hearing was normal on both the enlistment and separation examination.  Therefore, the Veteran's current left ear hearing loss was not initiated by military noise exposure.  



Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

It is appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2011).  Therefore, sensorineural hearing loss may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board must find whether the preponderance of the evidence is against the claim. If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Initially, the Board observes that the original grant of service connection for hearing loss was premised upon the inadvertent comment of the 2007 official examiner when he stated that the was a change in hearing acuity in the "left" based on the 35 decibels loss of 6,000 Hertz.  However, the only 35 decibel loss on audiometric testing during service was in the "right" ear at 6,000 Hertz, and not the "left" ear.  This was essentially corrected by that examiner when that examiner subsequently conducted the official December 2008 examination.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

"The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

In the September 2012 Informal Hearing Presentation it was argued that special consideration should be given to granting service connection for the left ear under the criteria of 38 C.F.R. § 3.383(a)(3), which addresses special consideration for paired organs.  It was argued that his provision allows entitlement to compensation for the combination of service-connected and nonservice-connected disabilities, as if both were service-connected provided the nonservice-connected disability is not the result of willful misconduct.  

That provision provides as follows: 

38 C.F.R. § 3.383 - Special consideration for paired organs and extremities.
(a)  Entitlement criteria.  Compensation is payable for the combinations of service-connected and nonservice-connected disabilities specified in paragraphs (a)(1) through (a)(5) of this section as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.
.....

(3) Hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of § 3.385 in the other ear.  

It is clear that 38 C.F.R. § 3.383(a)(3) addresses only the matter of compensation when service connection is in effect for hearing loss in only one ear.  While 38 C.F.R. § 3.383(a)(3) does cite to 38 C.F.R. § 3.385 (the criteria for impaired hearing by VA standards), § 3.383(a)(3) does not address the criteria for entitlement to service connection.  In other words, simply because service connection is in effect for hearing loss in one ear, and there is now a hearing loss in the other (nonservice-connected) ear by VA standards, nothing in § 3.383(a)(3) provides for or lessens the criteria for establishing service connection for hearing loss in the nonservice-connected ear.  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case there is evidence of a current disability as the VA audiologist in September 2007 and December 2008 has diagnosed the Veteran with a hearing loss disability in the left ear.  See 38 C.F.R. § 3.385.

A review of the Veteran's STRs shows that, unlike the service-connected hearing loss in the right ear, there was no significant change in threshold levels at 500 through 4,000 Hertz in the left ear upon comparison of the results of audiometric testing at entrance into active service in May 1965 and at the February 1968 service separation examination.  Significantly, at service separation the Veteran did not complaint of a hearing loss in either ear.  Additionally, there were no ear abnormalities or other ear problems noted on either of the examination reports and there is no record of treatment for any ear problem documented in the Veteran's STRs.  Thus, the STRs do contain a notation of any hearing loss in the left ear during service.

As to the statements from the Veteran and his daughter as well as the Veteran's testimony, the Board must assess the competency and credibility of their lay statements regarding in-service or continuous post-service symptoms.

The Veteran is competent to report what he experienced during service, when he first experienced symptoms of hearing loss (and ringing in his ears), and that it has continued since separation from active service.  Similarly, his daughter is likewise competent to attest to her lay accounts of having observed her father indicate a diminished capacity to hear in certain settings.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

If lay evidence is competent, then the next step is to assess its credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in-service injury or disability, if any.  See Robinson v. Shinseki, 2008-7096 (fed. Cir. Mar. 3, 2009) (not selected for publication); 312 Fed. Appx. 336, 2009 WL 524737 (C.A. Fed.).  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

With respect to in-service acoustic trauma, as with all questions, this must be answered based on evaluation of the entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein [holding that the Board has the duty to assess the credibility and weight to be given to the evidence].  

The Veteran is competent to attest to his exposure to loud noise during service as well as having had diminished hearing acuity during and after service, even though he is not competent to attest that any hearing loss met VA standards, under 38 C.F.R. § 3.385, as this can only be done by audiometric testing.  

The Board does not doubt that the Veteran was exposed to some loud noise during military service.  However, this is not the same as being injured due to acoustic trauma and having resulting chronic disability.  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).

That is to say, the Board declines to equate the mere presence of the Veteran near loud noise during service with permanent hearing loss from injury caused by acoustic trauma.  Although the Veteran, like virtually all veterans, was exposed to loud noise during military service at some point in time, this does not automatically mean there was injury caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while conceding that the Veteran was exposed to loud noise, even in the environment mentioned, the Board rejects the notion that acoustic trauma resulting in chronic hearing loss of the left ear should be conceded.  

Moreover, only beginning in 2007 has audiometric testing of the Veteran's hearing acuity shown that he meets the criteria for a hearing loss disability of the left ear under 38 C.F.R. § 3.385.  In substance, the 2008 official examiner opined, even after noting the history related by the Veteran of exposure to loud noise during military service, that the current hearing loss in the left ear (unlike the hearing loss in the right ear) is unrelated to the Veteran's military service based on the normal pathology shown on audiometric testing at enlistment and at separation.

As noted above, the contemporaneous normal findings shown on in-service audiometric testing at entrance and separation are factors that go against credibility.  Another factor is that on official examination in 2007 the Veteran reported that he did not feel that he had a hearing loss, although his family felt that he had a hearing loss.  Also, neither the Veteran nor his daughter specifically reported that he had had a hearing loss since his military service.  In fact, the 1973 VA general medical examination specifically reveals that a hearing loss was not noted (although audiometric testing was not conducted at that time).

Moreover, the Board finds it significant that the Veteran had not filed a claim for service connection for hearing loss until 2007, almost a half a century after his discharge from active military service.  Even then the claim was specifically for tinnitus, and the hearing loss claim was inferred by the RO based on the 2007 official audiometry results.  Since he was well aware of the potential entitlement to VA benefits when he filed claims for service connection in 1973, it would only be reasonable to expect that if he had had a hearing loss in the left ear, or noticed decreased hearing acuity, in 1973 that he would at that time have filed a claim for service connection for hearing loss in the left ear.  However, he did not and this suggests that he did not have or believe that he had a hearing loss at that time in the left ear.

Crucially, the Veteran has not reported that he was given a diagnosis during service of any hearing loss in the left ear, or a diagnosis within one year of service discharge in 1952 of a sensorineural hearing loss in the left ear.  His statement that he had sought treatment during service for tinnitus is simply too vague to suggest, much less establish that he was given a formal diagnosis of a hearing loss in the left ear during service.

With respect to the audiometric testing done during service, in Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  In sum, the holding in Hensley, Id., was that VA may not use audiometric tests from a separation examination as a per se legal bar to proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385, service connection could not be denied solely on that basis.  Rather, if there was a current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss, even if first diagnosed years after service.  

However, the holding in Hensley, Id., places no limitation on the results of in-service audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a post-service examiner found audiometric results etiologically relevant).  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating the factors necessary for a medical opinion to be adequate under the duty to assist).  

Since the audiometric testing at service entrance and at the separation examination did not show any significant change in threshold levels in the left ear, the holding in Hensley, Id., is inapposite.  

After reviewing all of the evidence of record the Board finds that the report of the VA audiological examination which was afforded the Veteran in December 2008 is the most probative medical opinion and is entitled to significant weight.  To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  Stefl v. Nicholson, supra.  Here, the December 2008 VA examiner relied on a complete and thorough review of the Veteran's record, including the lay and medical evidence, as contained in the claims file, and the report was the product of a thorough examination of the Veteran and review of all the evidence pertinent to the Veteran's account of his noise exposure during and after service.  The conclusion reached by the VA examiner in 2008, which considered and addressed the Veteran's in-service experiences by comparison with the facts of record, was that the Veteran's left ear hearing loss was not initiated by military noise exposure.  The December 2008 medical opinion contains the Stefl criteria, and hence the Board finds this medical opinion to be highly probative.

Although the Veteran and his daughter are competent to provide lay statements as to their observations of his diminished hearing in the left ear, and although the Veteran has contended that he was exposed to loud noise in service, they are not, as a layperson, competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997).

As explained above, the most probative and persuasive evidence of record does not reflect that the Veteran's left ear hearing loss disability had its onset during service or is related to any incident of service, including noise exposure.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Thus, the evidence within the claims file shows that the Veteran's current left ear hearing loss is not of service origin and that a sensorineural hearing loss in the left ear is not shown until a number of years after discharge from his military service in 1968.  For these reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss of the left ear is not warranted.


ORDER

Service connection for hearing loss of the left ear is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


